MEMORANDUM OF DECISION.
Robert S. Butler seeks to vacate the judgment of the Superior Court, Penobscot County, entered on his conditional guilty plea pursuant to M.R.Crim.P. 11(a)(2) of violation of 29 M.R.S.A. § 1312-B (Supp. 1987) (operating a motor vehicle while under the influence of intoxicating liquor or with excessive blood-alcohol).
Contrary to Butler’s contention on appeal, we conclude from a review of the record that the District Court was not clearly erroneous in finding that at the time of the stop, the officer had a reasonably articulable suspicion that Butler was operating his motor vehicle in violation of law. See State v. Chapman, 495 A.2d 314, 317 (Me.1985). Accordingly, on appeal we cannot disturb the District Court’s denial of Butler’s motion to suppress evidence obtained as a result of the stop.
The entry is:
Judgment affirmed.
All concurring.